                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 Civil Action No: 3:17-CV-00652

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                          Plaintiffs,                 DEFENDANT’S REPLY IN SUPPORT OF
                                                        MOTION FOR STAY OF BRIEFING
       v.                                            SCHEDULE REGARDING MOTIONS FOR
                                                           SUMMARY JUDGMENT
 FRITO-LAY NORTH AMERICA, INC.,

                          Defendant.


         On February 19, 2019, Defendant Frito-Lay North America, Inc. filed its Motion for Stay

of Briefing Schedule Regarding Motions for Summary Judgment (“Motion for Stay”) (Dkt. 55),

requesting that the Court suspend the current briefing schedule until after it rules on Frito-Lay’s

Motion to Compel Production of Documents (“Motion to Compel”) and that a new briefing

schedule be set following such ruling. The request in Frito-Lay’s Motion for Stay is narrowly

tailored to allow Frito-Lay time to complete its briefing following the Court’s decision on the

Motion to Compel and the production of any documents that may need to be produced.

         On February 20, 2019, Plaintiffs filed a Memorandum in Opposition to the Motion for

Stay. (Dkt. 56). However, the request in Plaintiffs’ Opposition, which was not previously

communicated to Frito-Lay, is not all that different from the relief sought by Frito-Lay. Like Frito-

Lay, Plaintiffs propose that the summary judgment schedule be extended to allow for the resolution

of the pending Motion to Compel. Plaintiffs further request that if Frito-Lay’s Motion to Compel

is denied, Frito-Lay’s summary judgment reply and opposition briefs should be due within 10 days

of that decision. If the Court rules otherwise, Plaintiffs propose that the parties should present a

revised briefing schedule to the Court within 10 days of that decision.



01313-001/00157598-1
        Case 3:17-cv-00652-KDB-DSC Document 57 Filed 02/21/19 Page 1 of 3
         Frito-Lay is not opposed to the extension proposed by Plaintiffs. It allows time for the

Court to rule on the Motion to Compel, and if the Court’s decision on the Motion to Compel

requires additional time for the production and review of documents (or any other relief that the

Court might order), the parties should be able to work together on an appropriate briefing schedule

to present for the Court’s consideration.

                                            CONCLUSION

         Frito-Lay respectfully requests that the current summary judgment briefing schedule be

extended until after the Court has ruled on Frito-Lay’s Motion to Compel Production of

Documents, and Plaintiffs have indicated in their Memorandum in Opposition that they do not

oppose such an extension.

         Regarding the summary judgment schedule following the Court’s decision on the Motion

to Compel, Frito-Lay requests only that it be allowed enough time to complete its briefs in light of

that decision. As such, Frito-Lay would not be opposed to a post-decision briefing schedule along

the lines proposed by Plaintiffs.

         This the 21st day of February, 2019.
                                                        /s/ Alice C. Richey
                                                      Alice C. Richey
                                                      N.C. Bar No. 13677
                                                      Abigail W. Henderson
                                                      N.C. Bar No. 52182
                                                      ALEXANDER RICKS PLLC
                                                      4601 Park Road, Suite 580
                                                      Charlotte, North Carolina 28209
                                                      Telephone: 980-335-0720
                                                      Facsimile: 704-365-3676
                                                      alice@alexanderricks.com
                                                      abbie@alexanderricks.com

                                                      William G. Barber*
                                                      David E. Armendariz*
                                                      PIRKEY BARBER PLLC
                                                      600 Congress Ave.; Suite 2120



01313-001/00157598-1
        Case 3:17-cv-00652-KDB-DSC Document 57 Filed 02/21/19 Page 2 of 3
                                            Austin, Texas 78701
                                            Telephone: (512) 482-5223
                                            Facsimile: (512) 322-5201
                                            bbarber@pirkeybarber.com
                                            darmendariz@pirkeybarber.com

                                            Attorneys for Defendant

                                            * admitted pro hac vice




01313-001/00157598-1
        Case 3:17-cv-00652-KDB-DSC Document 57 Filed 02/21/19 Page 3 of 3
